Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/19/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to claims.

Applicant states:
“Claims 1-5, 7-15, 22-23 have been rejected under 35 USC 102 as anticipated by Malard. Independent claims 1, 6, 7, 12 and 13 have been amended to recite details of the vibratory rod mill and the motor to torsionally vibrate the rod mill housing. Malard has, inter alia, no motor to torsionally vibrate a rod mill housing as now claimed directly or through dependency in all pending claims. Therefore, the rejection under 35 USC 102 is overcome.” 
Claim 6 has been rejected under 35 USC 103 as unpatentable over Malard in view of Gitschel. Claim 6, as pointed out above, includes the limitation, inter alia, "a motor for vibrating the housing torsionally...". Neither Malard nor Gitschel shows or suggests this limitation, inter alia.” 

Examiner finds this argument persuasive. However, see new grounds for rejection below.

Applicant additionally states:

“Claim 18 is rejected under 35 USC 103 as unpatentable over Malard and Okada. Claim 18 includes the limitation inter alia from claim 13 of a "vibratory rod mill including an elongated housing and elongated rods in the housing...". 
10Neither Malard nor Okada show or suggest such a structure, thereby overcoming the rejection.” 

Examiner finds this argument persuasive. However, see new grounds for rejection below.





“Claim 21 has been rejected under 35 USC 103 as unpatentable over Malard. Claim 21 through dependency has the limitation of parent claim 13 including "a vibratory rod mill including an elongated housing and elongated rods in the housing aligned with a longitudinal axis of the housing, a motor for vibrating the housing torsionally...". No such structure is found or suggested in Malard.” 

Examiner finds this argument persuasive. However, see new grounds for rejection below.

Applicant's additional arguments filed 07/19/2021 have been fully considered but they are not persuasive.
Applicant additionally states:

“Claim 19 has been rejected under 35 USC 103 as unpatentable over Malard and Blundell. Claim 19 recites that "the housing is constructed and arranged to be inclined or declined". Blundell teaches that a feeder 22 and chute 24, not a housing, are adjusted angularly to control throughput. Therefore, the rejection of claim 19 is in error.” 

However, given the broadest reasonable interpretation, the feeder and chute of Blundell does house the material being worked upon. Therefore, Examiner is interpreting feeder 22 and chute 24 as the housing, and therefore the claimed limitation is met. See col. 4, lines 24-32. Therefore, this argument is not persuasive. 



Claim Rejections - 35 USC § 112
The 35 USC 112(b) rejections of the previous Office Action have been remedied by the amended claims. As such, 35 USC 112(b) rejections of the previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7, 9-10, 12-13, 15, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US4252577A, herein referred to as Malard, and further in view of US4625921A, herein referred to as Blundell, and US4210290A, herein referred to as Bohm.
Regarding Claim 1, Malard discloses a system for reclaiming metal by separating friable and non-friable parts of a high density portion of a mixed component waste material of ASR or incinerator bottom ash (see col. 1, lines 36-48) with a first particle size or less comprising a vibratory rod mill (13) (col. 3, line 63 – col. 4, line 15), and a screen (14) arranged to receive material output of the rod mill (13) (See Fig. 1) and to separate particles of a second particle size substantially smaller than said first particle size from a concentrated metal content remainder of the output (See col. 3, line 63- col. 4, line 15).
Malard is silent wherein comprising vibratory rod mill having an elongated housing and rods in the housing in parallel alignment with a lengthwise direction of the housing and a motor arranged to torsionally vibrate the housing in a circular motion along an axis parallel to the housing.
Blundell teaches a vibratory mill (figures 1-4, abstract) having an elongate housing (vessel element 4) and rods (elements 21, column 4, lines 24-26) in the housing, and discloses an embodiment where the motor (element 17) arranged to torsionally vibrate the housing (element 4 in figures 5 and 6) in a circular motion along an axis parallel to the housing (column 4, lines 41-58), for the purpose of providing improved intensive input energy to the charge of material to be comminuted (col. 1, lines 53-62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Malard, with the rod mill configuration and motor configuration, as taught by Blundell, in order to have provided improved intensive input energy to the charge of material to be comminuted.  
Bohm teaches an analogous invention wherein rods are in the housing in parallel alignment with a lengthwise direction of the housing (col. 1, lines 13-29), for the purpose of providing avoidance of danger (col. 2, lines 5-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Malard in view of Blundell, with the parallel configuration, as taught by Bohm, in order to have provided improved avoidance of danger.
Regarding Claim 2, Malard in view of Blundell and Bohm discloses the system of claim 1, including a second vibratory rod mill (20 of Malard) for receiving said remainder, and a second screen (21 of Malard) for receiving material processed in the second vibratory rod mill (20 of Malard) to separate particles of a certain size or less from larger particles 

Regarding Claim 4, Malard in view of Blundell and Bohm discloses the system of claim 1, wherein the housing (See col. 2, lines 33-42 of Malard) is partially filled with steel rod (See col. 4, lines 16-20 of Malard).

Regarding Claim 5, Malard in view of Blundell and Bohm discloses the system of claim 1, wherein the housing (See col. 2, lines 33-42 of Malard) is suspended on springs (See col. 4, lines 16-23: “expansion joint” of Malard).


Regarding Claim 7, Malard discloses a method (Claims 1-12) of reclaiming metal from ASR material or bottom ash material containing a friable part and a ductile part (see col. 1, lines 36-48) comprising feeding the material (via 11) to a vibratory rod mill (13) including an elongated housing and elongated 5rods in the housing aligned with a longitudinal axis of the housing(col. 3, line 63 – col. 4, line 15: typical rod mills in the field have an elongated housing and rods in the housing in parallel alignment with a lengthwise direction of the housing), operating the vibratory rod mill (13) to crush friable parts of the material into particles of a predetermined size or less (See col. 3, line 63- col. 4, line 15), directing material received from the vibratory rod mill (13) to a screen (14) with openings corresponding to said predetermined size (See col. 3, line 63- col. 4, line 15), separating particles of said predetermined size or less from other parts of the material received from 
Malard is silent wherein comprising a motor for vibrating the housing torsionally around an axis parallel with the housing axis.
Blundell teaches a vibratory mill (figures 1-4, abstract) having an elongate housing (vessel element 4) and rods (elements 21, column 4, lines 24-26) in the housing, and discloses an embodiment where the motor (element 17) arranged to torsionally vibrate the housing (element 4 in figures 5 and 6) in a circular motion along an axis parallel to the housing (column 4, lines 41-58), for the purpose of providing improved intensive input energy to the charge of material to be comminuted (col. 1, lines 53-62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Malard, with the motor configuration, as taught by Blundell, in order to have provided improved intensive input energy to the charge of material to be comminuted.  
Bohm teaches an analogous invention wherein rods are in the housing in parallel alignment with a lengthwise direction of the housing (col. 1, lines 13-29), for the purpose of providing avoidance of danger (col. 2, lines 5-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Malard in view of Blundell, with the parallel configuration, as taught by Bohm, in order to have provided improved avoidance of danger.

Regarding Claim 9, Malard in view of Blundell and Bohm discloses a method as set forth in claim 7, wherein the housing (See col. 2, lines 33-42 of Malard) is partially filled with steel rods (See col. 4, lines 16-20 of Malard) .

Regarding Claim 10, Malard in view of Blundell and Bohm discloses a method as set forth in claim 9, wherein the housing (See col. 2, lines 33-42 of Malard) is suspended on springs (See col. 4, lines 16-23: “expansion joint” of Malard).

Regarding Claim 12, Malard in view of Blundell and Bohm discloses a method as set forth in claim 7, wherein the remainder is directed into a second vibratory rod mill (20 of Malard) including an elongated housing and elongated rods in the housing aligned with a longitudinal axis of the housing (col. 3, line 63 – col. 4, line 15 of Malard: typical rod mills in the field have an elongated housing and rods in the housing in parallel alignment with a lengthwise direction of the housing), a motor 5for vibrating the housing torsionally around an axis parallel with the housing axis (column 4, lines 41-58 of Blundell), operating the second vibratory rod mill (20 of Malard) to crush friable parts of the remainder into particles of an associated predetermined size (See col. 3, line 63- col. 4, line 15 of Malard), directing material received from the second vibratory rod mill (20 of Malard) to a second screen (21 of Malard) with openings corresponding to said associated predetermined size (See col. 3, line 63- col. 4, line 15 of Malard), separating particles of said associated predetermined size or less from other parts of the remainder received from the first mentioned vibratory rod mill (13 of Malard) with the second screen (21 of Malard) to form 

Regarding Claim 13, Malard discloses a system for recovering metal from ASR or incinerator bottom ash feed material (see col. 1, lines 36-48)  comprising a path for transporting the feed material (See Fig. 1) between a receiving area (11) and a recovery area (28), a vibratory rod mill (13) including an elongated 5housing and elongated rods in the housing aligned with a longitudinal axis of the housing(col. 3, line 63 – col. 4, line 15: typical rod mills in the field have an elongated housing and rods in the housing in parallel alignment with a lengthwise direction of the housing) for receiving the feed material from the receiving area (11), crushing friable components of the feed material and discharging the feed material including crushed friable components (See col. 3, line 63- col. 4, line 15), a screen (14) arranged to receive material discharged from the vibratory rod mill (13) and separate the crushed material on the basis of particle size passing or not passing through the screen such that metals not passing through the screen are directed to the recovery area (28) (See col. 3, line 63- col. 4, line 15).
Malard is silent wherein comprising a motor for vibrating the housing torsionally around an axis parallel with the housing axis.
Blundell teaches a vibratory mill (figures 1-4, abstract) having an elongate housing (vessel element 4) and rods (elements 21, column 4, lines 24-26) in the housing, and discloses an embodiment where the motor (element 17) arranged to torsionally vibrate the housing (element 4 in figures 5 and 6) in a circular motion along an axis parallel to the housing 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Malard, with the rod mill configuration and motor configuration, as taught by Blundell, in order to have provided improved intensive input energy to the charge of material to be comminuted.  
Bohm teaches an analogous invention wherein rods are in the housing in parallel alignment with a lengthwise direction of the housing (col. 1, lines 13-29), for the purpose of providing avoidance of danger (col. 2, lines 5-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Malard in view of Blundell, with the parallel configuration, as taught by Bohm, in order to have provided improved avoidance of danger.


Regarding Claim 15, Malard in view of Blundell and Bohm discloses a system as set forth in claim 13, wherein the housing (See col. 2, lines 33-42 of Malard) has an inlet (11 of Malard) for feed material adjacent one end and an outlet (18 of Malard) for feed material adjacent an opposite end (See col. 3, line 63- col. 4, line 15 of Malard).

Regarding Claim 21, Malard in view of Blundell and Bohm discloses a system as set forth in claim 13.
Malard in view of Blundell and Bohm is silent wherein the screen has openings of between 0.7 and 1.5 mm for receiving and separating feed material discharged from said vibratory rod mill.
Malard discloses the claimed invention except for the screen has openings of between 0.7 and 1.5 mm for receiving and separating feed material discharged from said vibratory rod mill.  It would have been an obvious matter of design choice to provide the screen having openings of between 0.7 and 1.5 mm for receiving and separating feed material discharged from said vibratory rod mill, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 22, Malard in view of Blundell and Bohm discloses a system as set forth in claim 13, wherein the path (See Fig. 1 of Malard) includes a second vibratory rod mill (20 of Malard) in series with said first mentioned rod mill (13 of Malard) and upstream of said recovery area (28 of Malard) (See Fig. 1 of Malard).

Regarding Claim 23, Malard in view of Blundell and Bohm discloses a system as set forth in claim 22, including a second screen (21 of Malard) arranged to receive material discharged from the second vibratory rod mill (20 of Malard), the second screen (21 of Malard) having openings sized to concentrate metal by restricting passage of metal products therethrough while allowing passage therethrough of particles of a size smaller than the metal particles (See col. 3, line 63- col. 4, line 15 of Malard).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malard, and further in view of US20120048975A1, herein referred to as Gitschel, and Blundell and Bohm.
Regarding Claim 6, Malard discloses apparatus for reclaiming metals from incinerator bottom ash or ASR (see col. 1, lines 36-48) comprising a first vibratory rod mill (13) including an elongated housing and elongated rods in the housing aligned with a longitudinal axis of the housing (col. 3, line 63 – col. 4, line 15: typical rod mills in the field have an elongated housing and rods in the housing in parallel alignment with a lengthwise direction of the housing), a 5motor for vibrating the housing torsionally around an axis parallel with the housing axis, a feeder (11) for feeding ash or ASR to the first vibratory rod mill (13), a first screen (14) for receiving ash or ASR material processed in the first vibratory rod mill (13) (See col. 3, line 63- col. 4, line 15), a second vibratory rod mill (20) including an elongated housing and 10elongated rods in the housing aligned with a longitudinal axis of the housing(col. 3, line 63 – col. 4, line 15: typical rod mills in the field have an elongated housing and rods in the housing in parallel alignment with a lengthwise direction of the housing), a motor for vibrating the housing torsionally around an axis parallel with the housing axis for receiving ash or ASR material not passing through the first screen (14)(See col. 3, line 63- col. 4, line 15) and a second screen (21) for receiving material processed in the second vibratory rod mill (20) (See col. 3, line 63- col. 4, line 15).
Malard is silent wherein the vibratory rod mills and the screens being effective to separate glass and rock waste from metal content in the ash or ASR.
Gitschel teaches an analogous invention wherein the vibratory rod mills (316) and the screens (324, 328) being effective to separate glass and rock waste from metal content in 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Malard, with the effective separation configuration, as taught by Gitschel, in order to have provided improved recovering of recyclable materials from solid waste streams.
Malard in view of Gitschel is additionally silent wherein the mills comprise a 5motor for vibrating the housing torsionally around an axis parallel with the housing axis.
Blundell teaches a vibratory mill (figures 1-4, abstract) having an elongate housing (vessel element 4) and rods (elements 21, column 4, lines 24-26) in the housing, and discloses an embodiment where the motor (element 17) arranged to torsionally vibrate the housing (element 4 in figures 5 and 6) in a circular motion along an axis parallel to the housing (column 4, lines 41-58), for the purpose of providing improved intensive input energy to the charge of material to be comminuted (col. 1, lines 53-62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Malard in view of Gitschel, with the rod mill configuration and motor configuration, as taught by Blundell, in order to have provided improved intensive input energy to the charge of material to be comminuted.  
Bohm teaches an analogous invention wherein rods are in the housing in parallel alignment with a lengthwise direction of the housing (col. 1, lines 13-29), for the purpose of providing avoidance of danger (col. 2, lines 5-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Malard in view of Gitchel and Blundell, with the parallel configuration, as taught by Bohm, in order to have provided improved avoidance of danger.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malard and Blundell and Bohm, and further in view of JPH09316556A, herein referred to as Okada.
Regarding Claim 18, Malard in view of Blundell and Bohm discloses a system as set forth in claim 13.
Malard in view of Blundell and Bohm is silent wherein the motor produces a torsional acceleration of the housing of 6 to 10 g's.
Okada teaches an analogous invention wherein a motor produces a torsional acceleration of a housing of 7 to 30 g’s (See Para. 4, 5, 7, 11of translation), for the purpose of promoting embrittlement and crushing of material (See Para. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to provide the invention, as disclosed by Malard in view of Blundell and Bohm, with the torsional acceleration configuration, as taught by Okada, in order to have provided improved promotion of embrittlement and crushing of material.
Malard in view of Blundell and Bohm and Okada discloses the general conditions of the claimed invention except for the express disclosure of the motor produces a torsional acceleration of the housing of 6 to 10 g's.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the motor to produce a torsional acceleration of the housing of 6 to 10 g's, since the claimed values are merely .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malard and Blundell and Bohm, and further in view of US4625921A, herein referred to as Blundell.
Regarding Claim 19, Malard in view of Blundell and Bohm discloses a system as set forth in claim 13.
 Malard in view of Blundell and Bohm is silent wherein the housing is constructed and arranged to be inclined or declined to adjust the residence time of feed material in the housing.
Blundell teaches an analogous invention wherein a housing is constructed and arranged to be inclined or declined to adjust the residence time of feed material in the housing, for the purpose of improving control of rate of material movement (See col. 4, lines 24-32), thereby meeting the limitation of the claimed incline/decline configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Malard and Blundell and Bohm, with the incline/decline configuration, as taught by Blundell, in order to have provided improving control of rate of material movement.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malard in view of Blundell and Bohm, and further in view of US4077847A, herein referred to as Choi.

Regarding Claim 20, Malard in view of Blundell and Bohm discloses a system as set forth in claim 13.
Malard in view of Blundell and Bohm is silent wherein including apparatus in said path upstream of said vibratory rod mill separating low density material of a bulk density below 70 to 100 lbs/ft^3. from high density material of a bulk 5density of 70 to 100 lbs/ft^3.
Choi teaches an analogous invention wherein including apparatus in said path upstream of said vibratory rod mill separating low density material of a bulk density below 70 to 100 lbs/ft^3. from high density material of a bulk 5density of 70 to 100 lbs/ft^3 (See col. 4, lines 61-68), for the purpose of providing improved recycling of solid material (col. 1, lines 31-34), thereby meeting the limitation of the claimed bulk density configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Malard in view of Blundell and Bohm, with the bulk density configuration, as taught by Choi, in order to have provided improved recycling of solid material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856. The examiner can normally be reached Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725